DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

Claims 1-13 recite:
1. A computer-implemented method for identifying skip-scanning, comprising: obtaining a video of a user scanning an item; determining posture data of the user based on the obtained video; determining, according to the posture data of the user, a time period in which a scanning action of the user takes place; receiving a scanning result of the item; and determining whether the user has skipped scanning the item based on the scanning result and the time period.  
2. The method according to claim 1, wherein the obtaining a video of a user scanning an item comprises: obtaining a video of a code scanning region in which the user is enabled to scan the item.  
3. The method according to claim 2, wherein determining the posture data of the user comprises: determining a first action of the user of moving a hand into a first boundary of the code scanning region; and determining a second action of the user of moving a hand out of a second boundary of the code scanning region; and determining the time period in which a scanning action of the user takes place comprises: determining the time period based on a timestamp of the first action of the user and a timestamp of the second action of the user.  
4. The method according to claim 1, wherein the determining whether the user has skipped scanning the item comprises: determining whether an identifier of the item is scanned within the time period based on the scanning result; and determining that the user has skipped 
5. The method according to claim 1, wherein the determining whether the user has skipped scanning the item comprises: obtaining an identifier of the item from the scanning result; 41retrieving first attribute information of the item based on the obtained identifier; identifying second attribute information of the item according to one or more frames of images of the video within the time period; and determining that the user has skipped scanning the item in response to the first attribute information of the item being inconsistent with the second attribute information of the item.  
6. The method according to claim 1, wherein the determining whether the user has skipped scanning the item comprises: obtaining an identifier of the item from the scanning result; retrieving a price of the item according to the identifier of the item scanned in the time period; identifying a type of the item according to one or more frames of images of the video in the time period; determining a lowest price according to the type; and determining that the user has skipped scanning the item in response to the price of the item being lower than the lowest price.  
7. The method according to claim 1, further comprising: determining a quantity of items that the user has skipped scanning in response to an operation that the user confirms that scanning of the items is finished; and settling one or more items scanned by the user in response to the quantity of the items that the user has skipped scanning being less than a threshold.
8. The method according to claim 7, further comprising: displaying an interface indicating that a settlement is forbidden and/or sending warning information to an on-site monitoring terminal in response to the quantity being not less than the threshold.  
9. The method according to claim 8, wherein after the displaying an interface indicating a settlement is forbidden, the method further comprises: settling the one or more items scanned by the user in response to an operation of an on-site monitoring person associated with the on-site monitoring terminal.
10. The method according to claim 1, wherein determining the posture data of the user comprises: identifying a hand of the user moving towards a first direction in the video as an action of picking up the item, and identifying a hand of the user moving towards a second direction in the video as an action of scanning the item; and 42determining the time period in which a scanning action of the user takes place comprises: determining the time period based on a timestamp of the action of picking up the item and a timestamp of the action of scanning the item.  
11. The method according to claim 1, further comprising: sending the obtained video to a back-end monitoring terminal, wherein the video is played by the back-end monitoring terminal.  
12. The method according to claim 11, further comprising: sending, to the back-end monitoring terminal, a warning instruction for controlling the back-end monitoring terminal to highlight the obtained video of the user upon determining that the user has skipped scanning the item.
13. The method according to claim 1, further comprising: obtaining identity information of the user; determining whether the identity information of the user is on a blacklist; and displaying  on-site monitoring terminal in response to the identity information of the user being on the blacklist.

Other than the underlined additional elements, claims 1-13 recite an abstract idea.
Regarding claim 1, each step but for the additional element of a computer recites a mental process. For example a person could watch a time-coded video and mentally make judgements about whether skip scanning is is occurring. Additionally the obtaining step could also be considered a method of organizing human activity. For example a person could retrieve a VHS with surveillance footage.
Regarding claim 2, the obtaining step is considered to be a mental process and/or method of organizing human activity for the same reason as above. A person watching video (i.e. a mental process) is "obtaining" the video data. Likewise retrieving a VHS tape is a human activity.
Regarding claim 3, every step can be considered a mental process. A person could watch a timecoded video and make judgements.
Regarding claim 4, every step can be considered a mental process. A person could watch a timecoded video, read additional information about transaction times and make judgements about skip scanning.
Regarding claim 5, every step can be considered a mental process. A person could watch a timecoded video, read additional information about transaction times and make judgements about skip scanning.
Regarding claim 6, every step can be considered a mental process. A person could review information and make judgements about skip scanning.

Regarding claim 8, the BRI of the claim encompasses sending a warning, which but for the additional element would be a method of organizing human activity.
Regarding claim 9, this claim further limits a step that is optional and thus contains the same abstract idea as claim 8.
Regarding claim 10, every step can be considered a mental process. A person could watch a timecoded video, read additional information about transaction times and make judgements about skip scanning.
Regarding claims 11 and 12, but for the underlined additional element, claims 11-12 recite a method of organizing human activity. For example a manager could be delivered a vhs cassette and a warning instruction.
Regarding claims 13, but for the underlined additional element, the BRI of claim 13 encompasses a method of organizing human activity. For example a person could recognize a banned customer and then inform the manager.

Thus for the reasons above claims 1-7 and 10-13 recite abstract idea(s).
The additional elements (computer, terminals) are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea which per MPEP 2106.05(f) provides neither a practical application nor significantly more. 

Claims 14-20 recite similar limitations to claims 1-4 and are considered to be non-statutory for the same reasons as above.

The examiner suggests that a POS terminal forbidding settlement response to skip scanning being detecting would be a practical application. Some of those limitations are in the claims, but are only present as alternative limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundu (US 20160078300 A1).
Regarding claim 1, Kundu discloses:
1. A computer-implemented method for identifying skip-scanning, comprising:
	obtaining a video of a user scanning an item (fig. 1 video data);
	determining posture data of the user based on the obtained video (paragraph 80 introduction or removal events identified, paragraph 86 operator’s portion of image is identified);
	determining, according to the posture data of the user, a time period in which a scanning action of the user takes place (paragraph 80 video timestamps of events from the analysis of the video data);
	receiving a scanning result of the item (paragraph 80 transaction timestamps of items); and
	determining whether the user has skipped scanning the item based on the scanning result and the time period (paragraph 80 identify events indicating an item in the video data that does not have a corresponding record in the transaction data, thus indicating suspicious activity).

Regarding claim 2, Kundu discloses:


Regarding claim 3, Kundu discloses:
3. The method according to claim 2, wherein determining the posture data of the user comprises: determining a first action of the user of moving a hand into a first boundary of the code scanning region (paragraph 45 object entering region, paragraph 86 operator hand entering); and determining a second action of the user of moving a hand out of a second boundary of the code scanning region (paragraph 45 object exiting region, paragraph 86 hand exiting); and determining the time period in which a scanning action of the user takes place comprises: determining the time period based on a timestamp of the first action of the user and a timestamp of the second action of the user (paragraph 80 time period of introduction and removal events compared to transaction record).


Regarding claim 4, Kundu discloses:
4. The method according to claim 1, wherein the determining whether the user has skipped scanning the item comprises: determining whether an identifier of the item is scanned within the time period based on the scanning result (paragraph 80 transaction timestamp); and determining that the user has skipped scanning the item upon 

Regarding claim 5, Kundu discloses:
5. The method according to claim 1, wherein the determining whether the user has skipped scanning the item comprises: obtaining an identifier of the item from the scanning result (paragraph 52 scanned item); retrieving first attribute information of the item based on the obtained identifier (paragraph 52 previously stored image of an item); identifying second attribute information of the item according to one or more frames of images of the video within the time period (image of an item associated with detection event); and determining that the user has skipped scanning the item in response to the first attribute information of the item being inconsistent with the second attribute information of the item (paragraph 52 “indicating potential suspicious activity”).
Regarding claim 10, Kundu discloses:
10. The method according to claim 1, wherein determining the posture data of the user comprises: identifying a hand of the user moving towards a first direction in the video as an action of picking up the item (paragraph 79 picking up an object), and identifying a hand of the user moving towards a second direction in the video as an action of scanning the item (paragraph 86 hand enter/exit, paragraph 87 scanner area observed and see paragraph 80); and determining the time period in which a scanning action of the user takes place comprises: determining the time period based on a timestamp of 

Regarding claim 11, Kundu discloses:
11. The method according to claim 1, further comprising: sending the obtained video to a back-end monitoring terminal, wherein the video is played by the back-end monitoring terminal (paragraph 50, and see page 14 claim 11 human reviewer is at a remote location”)

Regarding claim 12, Kundu discloses:
12. The method according to claim 11, further comprising: sending, to the back-end monitoring terminal, a warning instruction for controlling the back-end monitoring terminal to highlight the obtained video of the user upon determining that the user has skipped scanning the item (paragraph 50 reviewer is instructed to review).

Claims 14-20 are rejected for the same reasons as claims 1, 2, 3, 4, 1, 2 and 3 respectively. See also [21]-[22] regarding software-based computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kundu (US 20160078300 A1) as applied to claim 1 and further in view of Goncalves (US 20100059589 A1).
Regarding claim 6, Kundu fails to disclose and Goncalves discloses wherein the determining whether the user has skipped scanning the item comprises: obtaining an identifier of the item from the scanning result (paragraph 9 identifier acquired by identifier acquisition device); retrieving a price of the item according to the identifier of the item scanned in the time period (paragraph 65 price); identifying a type of the item according to one or more frames of images of the video in the time period (paragraph 9 identifier obtained by object recognition device); determining a lowest price according to the type (paragraph 125  price of the item as it was scanned and/or visually recognized); and determining that the user has skipped scanning the item in response to the price of the item being lower than the lowest price (paragraph 81”partial match…only if the price of the items…are the same” i.e. a lower or higher price would be flagged). It would have been obvious to one of ordinary skill in the art to combine this .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kundu (US 20160078300 A1) as applied to claim 1 and further in view of Costello (US 20180365951 A1).
Regarding claim 7, Kundu discloses the user confirming that scanning is finished and settling one or more items scanned by the user (paragraph 41), but fails to disclose the settlement also being done responsive to determining a quantity of items that the user has skipped scanning being less than a threshold. However, Costello discloses a transaction proceeding responsive to number of skip scans being less than a threshold (paragraph 25). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kundu by stopped settlement based on a configurable threshold. The motivation for the combination is to improved scan processing (paragraph 43).
Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kundu (US 20160078300 A1) in view of Costello (US 20180365951 A1) as applied to claim 7 and further in view of Goncalves (US 20100059589 A1).
Regarding claims 8 and 9, Kundu further discloses settling the one or more items scanned by the user (paragraph 41), but fails to explicitly disclose the remaining material from claims 8 and 9. However Goncalves discloses responsive to an exception:
Displaying an interface indicating the settlement is forbidden and/or sending warning information to an on-site monitoring terminal (paragraph 64 POS is locked with alert displayed and sent to manager), wherein after displaying the lock screen, the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kundu (US 20160078300 A1) as applied to claim 1 and further in view of Khedr (US 20200356826 A1).
Regarding claim 13, Kundu fails to disclose and Khedr discloses:
13. The method according to claim 1, further comprising: obtaining identity information of the user (paragraph 2 facial recognition); determining whether the identity information of the user is on a blacklist (paragraph 21 blacklisted); and displaying an interface indicating a settlement is forbidden and/or sending warning information to an on-site monitoring terminal in response to the identity information of the user being on the blacklist (paragraph 31 alert sent to relevant party i.e. an on-site monitoring terminal).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kundu by detecting identities of individuals using facial recognition and sending alerts to the store if they have been banned by the store. The motivation for the combination is intelligent security (paragraph 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bobbitt (US 7448542 B1) discloses camera-based detection of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687